Citation Nr: 0403235	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  90-49 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and relative


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran had active service from June 1969 to December 
1971, to include service in Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1988 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case has previously come before the Board.  In July 
1990, December 1992, and August 1994, the Board remanded the 
case for additional development.  In June 1997, the Board 
denied service connection for PTSD.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand.  In August 1999, the Court vacated the 
Board's June 1997 decision.  In June 2000, the Board remanded 
the case for additional development.  The case has been 
returned to the Board for further appellate review consistent 
with the Order.  

The veteran was afforded a hearing before a hearing officer 
at the RO in July 1989.  A transcript of the hearing has been 
associated with the claims folder.  

The Board notes that in June 1990, the veteran indicated that 
he no longer desired a Board hearing.  Thus, the hearing 
request is withdrawn.  38 C.F.R. § 20.702(e).  

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part




REMAND

At a personal hearing at the RO in July 1989, the veteran 
testified that he was in receipt in Social Security 
Administration (SSA) disability benefits.  The records have 
not been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
claim, to include any decisions and the 
medical records upon which those 
decisions were based.  

2.  The AOJ should schedule the veteran 
for a VA examination by a psychiatrist.  
All appropriate tests should be 
conducted.  The examiner must review the 
complete claims file.  The examiner 
should determine whether the veteran has 
PTSD associated with the events 
surrounding the death of Ratliff.  The 
examiner must fully report the veteran's 
account of the incident.  (An 
examination report that does not reflect 
that the file had been reviewed by the 
examiner shall be returned as 
incomplete.)  If the veteran does not 
have PTSD as a result of the events 
surrounding the death of Ratliff, that 
fact must be clearly stated in the 
record.

3.  The AOJ shall continue to comply 
with VCAA.

4.  The veteran is informed that if he 
has or can obtain additional evidence, 
he must submit the evidence to VA.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




